            Case 1:18-cv-01575-KHP Document 31 Filed 01/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           01/30/2019
 Homero R. Ventura,

                                 Plaintiff,
                                                             1:18-cv-01575 (KHP)
                 -against-                                   ORDER OF DISMISSAL
 721 Gourmet Farm, Inc. et al.,

                                 Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The parties have

also submitted a letter detailing why they believe the proposed settlement agreement is fair,

reasonable, and adequate. (Dkt. 30.) This Court has reviewed the parties’ submissions in order

to determine whether the proposed agreement represents a reasonable compromise of the claims

asserted in this action, and, in light of the totality of the relevant circumstances, including the

representations made in the parties’ letter, the terms of the proposed settlement agreement, and

this Court’s own familiarity with the strengths and weaknesses of the parties’ positions (as

became evident during a telephone conference conducted by this Court for the purpose of

assisting the parties with settlement), it is hereby ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.
            Case 1:18-cv-01575-KHP Document 31 Filed 01/30/19 Page 2 of 2



       2.       In accordance with the parties’ request, this Court will retain jurisdiction over

this matter for the purpose of enforcing the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this action

is hereby discontinued with prejudice and without costs, provided, however, that, within 30 days

of the date of this Order, if any aspect of written documentation of the settlement is not

completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       January 30, 2019

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  2
